COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-08-155-CV


DAVID SCOT LYND                                                    APPELLANT

                                        V.

LEA ALIENE COX                                                       APPELLEE

                                     ----------

           FROM THE 367TH DISTRICT COURT OF DENTON COUNTY

                                    ------------

              MEMORANDUM OPINION 1 AND JUDGMENT

                                    ------------

      On July 31, 2008, this court issued an order affirming the trial court’s

order sustaining a contest to appellant’s affidavit of inability to pay because,

after reviewing the record from the trial court’s hearing on the contest, we

concluded that the trial court did not abuse its discretion because the evidence

supported the trial court’s order sustaining the contest. Appellant subsequently

filed a motion for rehearing that was denied without opinion on September 17,


      1
          … See Tex. R. App. P. 47.4.
2008. Also on September 17, 2008, we notified appellant, in accordance with

rule of appellate procedure 42.3(c), that we would dismiss this appeal unless

the $175 filing fee was paid on or before September 29, 2008. See Tex. R.

App. P. 42.3(c). Appellant has not paid the $175 filing fee. See Tex. R. App.

P. 5, 12.1(b).

      Because appellant has failed to comply with a requirement of the rules of

appellate procedure and the Texas Supreme Court’s order of August 28, 2007, 2

we dismiss the appeal. See Tex. R. App. P. 42.3(c), 43.2(f).

      Appellant shall pay all costs of this appeal, for which let execution issue.

See Tex. R. App. P. 43.4.

                                                  PER CURIAM


PANEL: HOLMAN, GARDNER, and WALKER, JJ.

DELIVERED: October 9, 2008




      2
        … See Supreme Court of Tex., Order Regarding Fees Charged in Civil
Cases in the Supreme Court and the Courts of Appeals and Before the Judicial
Panel on Multidistrict Litigation, Misc. Docket No. 07-9138 (Aug. 28, 2007)
(listing fees in courts of appeals).

                                        2